UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
No. 2:19-cv-08388-ODW (JCx) Date December 26, 2019

Title Catwalk to Sidewalk, Inc. v. Lansel Ann Hurt-Watson et al.

 

 

 

 

Present: The Honorable Otis D. Wright, II, United States District Judge

 

 

Sheila English Not reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not present Not present
Proceedings: In Chambers

The Court ORDERS Plaintiff to SHOW CAUSE, in writing only, no later than
January 3, 2020, why the Court should not dismiss this action based on Plaintiffs failure to
serve the Complaint within the Rule 4(m) period. No hearing will be held. The Court will
discharge this order upon the filing of a timely proof of service or a demonstration of good
cause why timely service has not been made, supported by declaration under penalty of perjury.
Failure to timely respond to this Order may result in the dismissal of the action without further
warning

00

 

Initials of Preparer SE

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
